Citation Nr: 0322178	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-46 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran appealed that determination 
and, after remanding the issues back to the RO in October 
1996, August 1997 and July 1999, the Board denied service 
connection for PTSD, denied an increased rating for 
generalized anxiety disorder and also denied TDIU in a 
decision dated March 17, 2000 decision.  The veteran appealed 
the Board's March 2000 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated June 6, 2001, the Court vacated the March 17, 
2000, decision and remanded it back to the Board for 
readjudication.  




REMAND

In May 2002, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
VA clinical records have been obtained as a result and are of 
record.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.  

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  

Further, as it appears that it has been several years since 
the last VA psychiatric examination and since recently 
received records suggest continued and/or increasing 
psychiatric impairment, the Board believes that additional VA 
psychiatric examination would be helpful.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
psychiatric disorders found to be 
present.  Further, the examiner should 
report all symptoms and resulting 
impairment attributable to the service-
connected generalized anxiety disorder to 
allow for proper evaluation under both 
prior and current VA diagnostic criteria.  
Additionally, the examiner should offer a 
clear opinion with supporting rationale 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's service-
connected generalized anxiety disorder 
precludes substantially gainful 
employment. 

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record, including the VA 
clinical records obtained by the Board, 
and determine if the benefits sought can 
be granted.  If any issues remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




